              Case 2:21-cv-00031-BJR Document 28 Filed 01/15/21 Page 1 of 2



                      United States District Court – Western District of Washington
                                      TRANSCRIPT ORDER FORM


        Court Reporter:       Nickoline (Nickie) Drury                                 Judicial Officer:     Barbara J. Rothstein

Case No. ______________________
         2:21-cv-0031-BJR                                  Case Name: ____________________________________________
                                                                      Parler LLC v. Amazon Web Services, Inc.

Date(s):                 Proceedings to be transcribed:                    Court Reporter (if different from selection above):
1/14/2021                Plaintiff's Motion for Temporary Restraining Ord.




For Appeal? ✔ No                   Yes                 Court of Appeals Case No. ___________________________________
If you are submitting this form to designate transcripts for appeal only, and do not wish to request the preparation of any transcripts, please
skip to, and complete, the Additional Comments and Contact Information sections, sign, date, and submit this form via CM/ECF.


  Please choose one:                     Maximum Transcript Fees – Per Page
                                           Original  1st Copy     2nd Copy                           Requested Completion Date*
          Ordinary Transcript (30 day)     $3.65     $ .90        $ .60
          14-Day Transcript (14 day)       $4.25     $ .90        $ .60
          Expedited Transcript (7 day)     $4.85     $ .90        $ .60
          3-Day Transcript (3 day)         $5.45     $1.05        $ .75
          Daily Transcript (next morning) $6.05      $1.20        $ .90
  ✔       Hourly Transcript (same day)     $7.25     $1.20        $ .90
*You MUST contact the individual court reporter(s) to make payment arrangements and secure your desired delivery time
otherwise requested completion dates may not be honored.


      ✔    PDF (default delivery format)
                                                                   david@groesbecklaw.com
                     Email address for delivery of PDF transcript: _____________________________________


Additional Comments:




                                                              Contact Information
 Name:                   David J. Groesbeck
 Phone:                  509-747-2800           Email:                        david@groesbecklaw.com
 Firm:                   David J.Groesbeck, P.S.
 Street Address:         1333 E. Johns Prairie Rd
 City/State/Zip:         Shelton, WA 98584




/David J. Groesbeck
_______________________________________________________
                                                                                                             01/15/2021
                                                                                                            ____________________
Signature                                                                                                    Date




      PRINT                                                     SAVE AS                                                         RESET
                 Case 2:21-cv-00031-BJR Document 28 Filed 01/15/21 Page 2 of 2



                                                            INSTRUCTIONS

• Use this form to order the transcription of proceedings. Complete a separate order form for each case number. An original must be
  ordered and prepared prior to the availability of copies. The original fee is charged only once.

• Filing with the Court: Parties to the case must electronically file this form in the CM/ECF system. Non-parties and pro se litigants
  should deliver a copy of this form to the Clerk's Office or email a copy to: TranscriptOrderForm@wawd.uscourts.gov.

        o If you are a CJA attorney requesting a transcript, please contact the CJA Panel Administrator to assist you in placing your
          transcript order through eVoucher.

• Delivery Time: You must contact each individual court reporter to secure your desired delivery time. Once contacted, the court
  reporter will notify you of the amount of the required deposit fee which may be mailed or delivered to the court reporter. Delivery
  time is computed from the date of receipt of the deposit fee or receipt of the signed order form from the federal government.

• Completion of Order: The court reporter will notify you when the transcript is completed. If the deposit fee was insufficient to cover
  all charges, the court reporter will notify you of the balance due which must be paid prior to receiving the completed order.

• NOTE: Full price may be charged only if the transcript is delivered within the agreed upon time frame. For example, if an order for
  expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the 14-day delivery rate,
  and if not completed and delivered within 14 calendar days, payment would be at the ordinary delivery rate.

• Designation of Transcripts on Appeal: This form must be completed whether or not transcripts will be designated, and must be filed
  in the district court case in CM/ECF. Please place your transcript order far enough in advance for the court reporter(s) to complete
  and file the requested transcripts prior to any Ninth Circuit deadlines.

        o If you are submitting this form to designate transcripts for appeal only, and do not wish to request the preparation of any
          transcripts, please leave the Transcript Fees / Completion Date section blank, complete the Additional Comments and
          Contact Information sections, sign, date, and submit this form via CM/ECF.

• For additional information and court reporter contact information, please visit the Court's website.
